Citation Nr: 1012626	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-41 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the Veteran's 
service-connected left carpal tunnel syndrome.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the Veteran's 
service-connected left carpal tunnel syndrome.

4.  Entitlement to service connection for a left elbow 
disability, to include as secondary to the Veteran's 
service-connected left carpal tunnel syndrome.

5.  Entitlement to service connection for a right elbow 
disability, to include as secondary to the Veteran's 
service-connected left carpal tunnel syndrome.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 
2005 and July 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the record reflects that the Veteran 
was discharged from service in 1979 due to behavioral 
problems, which in turn led to an in-patient psychiatric 
evaluation during which the Veteran was diagnosed with a 
passive aggressive personality, aggressive type, severe and 
unchanged.  The Veteran  has essentially sought service 
connection for a psychiatric disability since his discharge 
from service, and he has been denied service connection for 
various psychiatric disabilities either diagnosed or claimed 
by the Veteran, including schizophrenia, explosive 
personality type, a nervous condition (also referred to as 
generalized anxiety), and bipolar/manic depressive disorder.  
In 2004, the Veteran was diagnosed with PTSD, and he filed a 
"claim to reopen" PTSD in 2005.  Pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board construes the 
Veteran's PTSD claim as encompassing his previously denied 
acquired psychiatric disorder service connection claims and 
will address this as an integrated issue on appeal.  
Furthermore, the record does not reflect that the RO has 
separately developed and adjudicated the Veteran's PTSD 
claim, as his recent supplemental statements of the case 
refer to the issue on appeal as service connection for 
schizophrenia, anxiety reaction, and explosive personality 
disorder, claimed as bipolar disorder and manic depressive 
disorder - and do not reference the Veteran's PTSD.

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim 
for an acquired psychiatric disorder, to include PTSD, has 
been received, but that further development is warranted 
before this claim may be adjudicated.  Accordingly, this 
issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development 
before the claim is readjudicated.  VA will notify the 
Veteran if further action is required.


FINDINGS OF FACT

1.  In a decision issued in January 2004, the RO denied 
service connection for an acquired psychiatric disorder, 
referred to as "schizophrenia, anxiety reaction, and 
explosive personality disorder, claimed as bipolar disorder 
and manic depressive disorder."  Following receipt of 
notification of this determination, the Veteran did not 
perfect his appeal, and the decision became final.

2.  Evidence received since the prior denial includes 
treatment records reflecting that the Veteran has been 
diagnosed with PTSD and statements from the Veteran 
reporting his in-service stressors.

3.  The Veteran's bilateral shoulder and elbow disabilities 
were diagnosed many years after service, and there is no 
medical evidence linking these disabilities to service or as 
secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).  

2.  The criteria for service connection for a left shoulder 
disability, to include as secondary to service-connected 
left carpal tunnel syndrome, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

3.  The criteria for service connection for a right shoulder 
disability, to include as secondary to service-connected 
left carpal tunnel syndrome, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

4.  The criteria for service connection for a left elbow 
disability, to include as secondary to service-connected 
left carpal tunnel syndrome, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

5.  The criteria for service connection for a right elbow 
disability, to include as secondary to service-connected 
left carpal tunnel syndrome, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As to the reopening of the Veteran's service connection 
claim for an acquired psychiatric disorder, to include PTSD, 
the Board is granting the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

As to the Veteran's service connection claims for bilateral 
shoulder and elbow disabilities, VA's notice requirements 
were satisfied by a letter issued in April 2006, which 
outlined the criteria for establishing both direct and 
secondary service connection and which was issued prior to 
the initial adjudication of the Veteran's claims.  Regarding 
VA's duty to assist, the Board finds that all relevant facts 
have been properly developed and that all available evidence 
necessary for equitable resolution of the issues on appeal 
has been obtained.  The Veteran's service and VA treatment 
records have been obtained, and the Veteran has not 
identified any relevant, available evidence that is not of 
record.  The Veteran also testified at a hearing before the 
undersigned Veterans Law Judge, and he was examined for VA 
purposes in connection with his claims, with a medical 
opinion provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.

II.  New and Material Evidence

The Veteran's claim to reopen his acquired psychiatric 
disorder service connection claim was last denied by a 
rating decision issued in January 2004, and the decision 
became final after the Veteran failed to appeal.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO last declined to reopen the Veteran's acquired 
psychiatric disorder claim because the newly submitted 
evidence did not relate to the reason the Veteran's claim 
was initially denied, namely the lack of evidence suggesting 
that the Veteran's currently diagnosed psychiatric 
disabilities were attributable to service.

The evidence submitted since the time of this prior denial 
includes the Veteran's claim for PTSD, phrased by the 
Veteran as a claim to reopen; the Veteran's VA treatment 
records reflecting an initial diagnosis of PTSD in September 
2004; and the Veteran's reported in-service stressors, as 
reflected in his VA treatment records and a statement 
submitted by the Veteran in April 2006.  The Board finds 
that this evidence is new, as it was not of record at the 
time the Veteran's claim was last denied.  Moreover, if 
presumed credible, it constitutes evidence of a currently-
diagnosed psychiatric disability that is attributable to the 
Veteran's in-service experiences.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (evidence is presumed credible for 
the limited purpose of determining its materiality).  
Accordingly, this evidence is considered both new and 
material, and the Veteran's psychiatric disability service 
connection claim is therefore reopened.  

II.  Service Connection

The Veteran contends that his bilateral shoulder and elbow 
disabilities are attributable to his service-connected left 
carpal tunnel syndrome.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder, or to the extent a non-service connected 
disability is increased in severity by a service connected 
disability.  38 C.F.R. § 3.310(a) (2009).

The Veteran's service treatment records do not reflect any 
shoulder or elbow complaints or reference any diagnosed 
shoulder or elbow disabilities.  The Veteran's separation 
physical examination notes that he had fractured his right 
arm and finger in 1977, prior to service, but that the 
Veteran did not demonstrate any weakness, deformity, or 
limitation of motion of his upper right extremity at 
separation.  The examination report further notes that the 
Veteran's left radius was casted at separation, as the 
Veteran had fractured his left radius in service, which was 
surgically-repaired.  (The Veteran is currently service-
connected for the residuals of his in-service left radius 
fracture, as well as left carpal tunnel syndrome, deemed to 
be secondary to his radius fracture.)  However, no other 
upper left extremity disability was assessed at separation.

The Veteran's post-service treatment records reflect the 
Veteran's complaints of right shoulder pain in November 
1986, which was assessed as resolving right shoulder 
tendonitis.  A November 2003 VA joints examination, 
conducted with regard to the Veteran's service-connected 
left radius, revealed full range of left elbow motion and 
contains no complaints of either elbow or shoulder pain.  A 
January 2004 VA treatment record notes that the Veteran 
demonstrated full active range of motion of all extremities.  
An April 2006 VA telephonic treatment record reflects that 
the Veteran reported pain in his right extremity from his 
shoulder through his elbow to his hand.  

A May 2006 VA joints examination report reflects the 
Veteran's report of bilateral shoulder and elbow pains, 
which he reported experiencing consistently during the five 
years prior to the time of the examination.  On physical 
examination, the Veteran demonstrated some limitation of 
bilateral shoulder and elbow ranges of motion, with 
complaints of pain.  The examiner diagnosed the Veteran with 
mild degenerative joint disease of the right shoulder and 
bilateral shoulder and elbow sprains, as well as bilateral 
carpal tunnel syndrome with associated numbness from the 
Veteran's elbows to his fingers.  However, the examiner 
opined that the Veteran's diagnosed bilateral elbow and 
shoulder sprains were less likely than not related to his 
service-connected left carpal tunnel syndrome.  Subsequent 
VA examination reports and VA treatment records fail to 
reference the Veteran's diagnosed bilateral shoulder and 
elbow disabilities and include only references to the 
Veteran's elbow pain due to his diagnosed carpal and cubital 
tunnel syndrome.

After reviewing all of the evidence of record, the Board 
concludes that a basis for granting service connection for 
the Veteran's bilateral shoulder or elbow disabilities has 
not been presented.  

Turning first to the Veteran's right upper extremity, the 
Veteran did not report any right elbow or shoulder pain in 
service and no right shoulder or elbow disabilities were 
referenced in service or at separation.  Rather, the 
Veteran's separation examination, which noted the Veteran's 
pre-service right arm injury, specifically noted that there 
was no evidence of weakness, deformity, or limitation of 
motion of his upper right extremity at separation.  
Furthermore, the first post-service treatment of record for 
the Veteran's right shoulder or elbow is reflected in 1986, 
at which time the Veteran was diagnosed with resolving right 
shoulder tendonitis.  The next reference to any right 
shoulder or  elbow pain was in April 2006, and the Veteran 
was subsequently diagnosed with a right elbow sprain, a 
right shoulder sprain, and right shoulder degenerative joint 
disease at his May 2006 examination.  However, the examiner 
opined that the Veteran's right shoulder and elbow 
disabilities were not related to his left carpal tunnel 
syndrome (the Veteran's claimed theory of entitlement).  
Likewise, the evidence does not suggest that the Veteran's 
right shoulder and elbow disabilities, which first 
manifested in 1986 and 2006 respectively, are directly 
attributable to service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (direct 
service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Turning next to the Veteran's upper left extremity, the 
Veteran did not report any left elbow or shoulder pain in 
service and no left shoulder or elbow disabilities were 
referenced in service.  The Veteran's left radius was noted 
to be casted at separation, and the Board acknowledges that 
the Veteran is service-connected for both the residuals of 
this radius fracture and associated left carpal tunnel 
syndrome.  However, the May 2006 VA examiner specifically 
opined that the Veteran's left shoulder and elbow 
disabilities were not attributable to the Veteran's service-
connected left carpal tunnel syndrome.  Moreover, there is 
no medical evidence to suggest that the Veteran's left elbow 
and shoulder disabilities, first diagnosed at this time, 
approximately 27 years after the Veteran's discharge from 
service, are directly attributable to service.  See Maxson, 
12 Vet. App. at 453.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's 
claims, including the Veteran's submitted statements and 
hearing testimony.  The Board notes that the Veteran does 
not contend that his bilateral shoulder and elbow 
disabilities began in service or are directly attributable 
to service, and the Veteran's service and post-service 
treatment records do not support such a theory.  Moreover, 
with regard to the Veteran's claimed theory of entitlement, 
that his bilateral elbow and shoulder disabilities are 
attributable to his service-connected left carpal tunnel 
syndrome, a VA medical examination, which included a 
thorough physical examination of the Veteran, and medical 
opinion were obtained, and the examiner specifically 
delineated the difference between the Veteran's carpal 
tunnel syndrome with associated numbness from the elbows to 
the hands and the Veteran's diagnosed bilateral elbow and 
shoulder disabilities, opining that the Veteran's shoulder 
and elbow disabilities were not related to his service-
connected nerve impairment.  The Board notes that while the 
Veteran is competent to report his elbow and shoulder 
symptomatology, he does not have the requisite medical 
training to relate his shoulder and elbow disabilities to 
his left carpal tunnel syndrome.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons, 
such as the Veteran, are not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation).  Thus, the only medical 
opinion of record addressing this theory of entitlement 
declined to relate his disabilities to his service-connected 
left carpal tunnel syndrome, and the Veteran has not 
provided any competent medical evidence to rebut the opinion 
against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Thus, given the evidence reflecting no shoulder or elbow 
complaints in service or for many years after service, 
coupled with the lack of any competent evidence linking the 
Veteran's shoulder and elbow disabilities to service or a 
service-connected disability, a basis for granting service 
connection for these claims have not been presented, and the 
Veteran's appeal is therefore denied.


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened, 
and to this extent the Veteran's appeal is granted. 

Service connection for a left shoulder disability, to 
include as secondary to the Veteran's service-connected left 
carpal tunnel syndrome, is denied.

Service connection for a right shoulder disability, to 
include as secondary to the Veteran's service-connected left 
carpal tunnel syndrome, is denied.

Service connection for a left elbow disability, to include 
as secondary to the Veteran's service-connected left carpal 
tunnel syndrome, is denied.

Service connection for a right elbow disability, to include 
as secondary to the Veteran's service-connected left carpal 
tunnel syndrome, is denied.


REMAND

As discussed above, the Veteran has been seeking service 
connection for a psychiatric disability essentially since 
his discharge from service in 1979.  The Veteran's service 
personnel and treatment records reflect that the Veteran had 
various behavioral problems while in service, which 
eventually led to an in-patient psychiatric evaluation and 
diagnosis of a passive aggressive personality, aggressive 
type, severe and unchanged.  The record further reflects 
that the Veteran was subsequently recommended for separation 
from service.  

Post-service, the Veteran's treatment records reflect that 
he has been diagnosed with an explosive personality, bipolar 
disorder, major depressive disorder, depression, attention 
deficit hyperactivity disorder (ADHD), and most recently, 
PTSD.  The record also reflects that prior to the Veteran's 
diagnosis of PTSD in September 2004, the Veteran was 
afforded a VA mental disorders examination to address the 
potential relationship between the Veteran's psychiatric 
disabilities diagnosed at that time and service.  

In April 2006, the Veteran submitted a statement reporting 
his in-service PTSD stressor of witnessing a murder-suicide 
of a fellow soldier and his wife.  The Veteran's VA 
treatment records also reflect his reports of engaging in a 
special operation in Greece during which he was attacked by 
rebels, although the Veteran stated that due to the highly-
classified nature of this operation, it was not referenced 
in his DD Form 214.  The Board finds that after reviewing 
the evidence of record, including the Veteran's service 
personnel and treatment records, as well as his DD Form 214 
which reflects his rank of E-2 at discharge, the Veteran's 
account of selection for a covert mission to Greece during 
which he engaged in combat with "rebel" forces is patently 
incredible, thereby negating the need for VA to attempt to 
verify this stressor.  However, the Board concludes that 
VA's duty to assist does require that VA attempt to 
corroborate the Veteran's report of witnessing a murder-
suicide committed by a fellow soldier by submitting research 
requests to appropriate research entities.  Accordingly, 
this should be accomplished on remand.  

The Board further finds that a VA psychiatric examination is 
warranted to determine whether the Veteran has a current 
psychiatric disability that had its onset in service or is 
otherwise attributable to service, including whether the 
Veteran currently has PTSD as the result of any in-service 
stressor as may be corroborated.

Furthermore, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain the Veteran's VA 
treatment records from December 2009 to 
the present.

2.  	The AMC should request the Veteran 
provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed in-service stressor of witnessing a 
fellow soldier murder his wife and commit 
suicide.  The Veteran should be advised 
that any additional information would be 
helpful to obtain supportive evidence of 
the claimed stressor and that he should be 
specific as possible so that an adequate 
search for corroborating information can be 
conducted.

3.  	Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including submission of 
research corroboration requests to 
appropriate research entities.  In the 
event no response is received from the 
Veteran to the action taken in paragraph 
number 1, inquiry to the appropriate entity 
should be made to attempt to verify whether 
a murder/suicide occurred at the Lackland 
Air Force Base hotel/guest house in 
November 1978, and whether the Veteran was 
a witness to its aftermath.  

4.    Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination 
to determine whether the Veteran has a 
currently diagnosed psychiatric disability 
that had its onset in or is otherwise 
attributable to service.

	The claims file must be provided to the 
examiner for 	review in conjunction 
with the examination, and such 	review 
should be noted in the examiner's report.

	After reviewing the file, including the 
Veteran's in-service and post-service 
psychiatric treatment and diagnoses, 
the examiner should render an opinion 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that any currently 
diagnosed psychiatric disability began 
in service or is otherwise attributable 
to service.  The examiner should also 
opine whether the Veteran currently has 
PTSD as the result of a service-related 
stressor.

	The examiner should provide a complete 
rationale for 	any opinion given.  If 
the examiner determines that a 
	medically-sound opinion cannot be 
reached, it is 	requested that an 
explanation as to why that is so be 
	included. 

5.   Thereafter, the evidence should be 
reviewed, and the Veteran's claim 
should be re-adjudicated.  If the 
Veteran's claim remain denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


